     GARY BRICKWOOD (SBN 94892)
 1
     BRICKWOOD LAW OFFICE
 2   1135 Pine St., Suite 210
     Redding, CA 96001
 3   Tel (530) 245-1877
     Fax (530) 245-1879
 4
     office@brickwoodlaw.com
 5
     Attorneys for Defendants RUSTY OWENS and
 6   LAKE SHASTINA COMMUNITY SERVICES DISTRICT
 7
 8
 9
                           IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      KATHERINE ILA HOWELL,                          Case No. 2:20-cv-01511-JAM-CKD
12
         Plaintiff,                                  MODIFICATION OF SCHEDULING
13
                                                     ORDER
14           vs.

15    RUSTY OWENS, individually and as an
      Officer of the Lake Shastina Police
16
      Department, LAKE SHASTINA
17    COMMUNITY SERVICES DISTRICT, a
      Community Services District, and Does 1 to
18    100, inclusive,
19
        Defendants.
20    ________________________________/

21          The Court has considered the Stipulation and Joint Request to Modify the Scheduling
22   Order (Doc 9). The request appears appropriate and the Court orders as follows:
23          The Scheduling Order (Doc 9) is modified as follows:
24      1. Discovery cut-off is extended from April 9, 2021 to August 18, 2021.
25      2. Expert witness discovery cut-off is extended from April 9, 2021 to August 18, 2021.
26      3. Disclosure of experts deadline to June 16, 2021.
27      4. Supplemental Disclosure Deadline to June 30, 2021.
28      5. The date for filing dispositive motions is extended from May 21, 2021 to October 1, 2021


     MODIFICATION OF SCHEDULING ORDER
                                                    1
 1         and the date for hearing of dispositive motions extended from July 13, 2021 to November
 2         16, 2021 at 1:30 p.m.
 3      6. Joint Mid-Litigation Statement Filing deadline: Fourteen (14) days prior to the close of
 4         discovery.
 5      7. Final Pretrial Conference from September 10, 2021 to January 7, 2022 at 11:00 a.m.
 6      8. Trial from October 18, 2021 to February 28, 2022 at 9:00 a.m.
 7      9. In all other respects, the Scheduling Order shall remain in full force and effect.
 8
 9
     DATED: May 18, 2021                         /s/ John A. Mendez
10
                                                 THE HONORABLE JOHN A. MENDEZ
11                                               UNITED STATES DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     MODIFICATION OF SCHEDULING ORDER
                                                     2
